Citation Nr: 1302580	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-20 695	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis A and C.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis B.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2010, the Veteran and her mother presented testimony relevant to her appeal at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  

In February 2011, the Board remanded the Veteran's case for further evidentiary development. 

In an August 2012 rating decision, service connection was established for posttraumatic stress disorder (PTSD) and bipolar disorder was established with an evaluation of 50 percent effective March 15, 2007 and an evaluation of 100 percent effective September 19, 2011.   

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

On December 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On December 10, 2012, the Veteran's authorized representative submitted a statement from the Veteran.  In the statement dated December 7, 2012, the Veteran wrote that she wished to withdraw her appeal of the claims previously remanded by the Board and then pending.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to further review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


